FILED
                                                                    FEBRUARY 4, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 37034-8-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
ROBERT THOMAS LAMBERTON,                      )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, J.P.T. 1 — Robert Lamberton appeals from the trial court’s decision not

to impose a special sexual offender sentencing alternative (SSOSA) sentence following

his guilty plea to two counts of first degree incest and one count of second degree incest.

We affirm.

                                          FACTS

       Mr. Lamberton pleaded guilty on April 1, 2019, to the three counts of incest. The

victim was his adopted daughter. A first-time sex offender, Mr. Lamberton accepted a

plea agreement: six months of prison and a recommendation for a SSOSA. Sentencing

was set for May 20 for the performance of a deviancy evaluation for the SSOSA. The


       1
        Judge Kevin M. Korsmo was a member of the Court of Appeals at the time
argument was held on this matter. He is now serving as a judge pro tempore of the court
pursuant to RCW 2.06.150.
No. 37034-8-III
State v. Lamberton


first evaluation, which recommended imposing the SSOSA, was completed before the

scheduled hearing, but the court continued sentencing in order to obtain a second

evaluation. A hearing was scheduled the following week to discuss who would perform

the evaluation and who would pay for it.

       On May 23, the defendant initially objected to the continuance for a second

evaluation, asserting that the 40-day statutory sentencing period had already passed. At

the hearing on May 28, the court found Mr. Lamberton indigent and agreed to fund the

second examination at public expense. The defendant then withdrew his objection to the

continuance rather than proceeding to sentencing that day.

       Sentencing occurred August 12, 2019. Despite the second evaluation

recommending a SSOSA, the court denied the request and imposed a standard range

sentence of 60 months on counts one and two with 54 months on count three to be served

consecutively. After the defendant objected to the rejection of the SSOSA, the court

went through the statutory factors on the record. A total of 133 days had passed between

the guilty plea and sentencing.

       Mr. Lamberton timely appealed to this court. A panel considered the appeal

without conducting argument.

                                       ANALYSIS

       Mr. Lamberton asserts on appeal that the delay in his sentencing was purposeful

and oppressive, violating his constitutional right to a speedy sentencing. He also asserts

                                             2
No. 37034-8-III
State v. Lamberton


that the court abused its discretion in denying his SSOSA over the recommendation of

two evaluators, and violated the appearance of fairness doctrine in doing so. We address

his arguments in the order he presents them.

       Speedy Sentencing

       The appellant first argues that the court violated his constitutional and statutory

rights to a speedy sentencing. Because the delay was not purposeful or oppressive, but

was for good cause, we disagree.

       Criminal defendants have a constitutional right to speedy sentencing under the

Sixth Amendment to the United States Constitution and art. I, § 22 of the Washington

Constitution. State v. Ellis, 76 Wn. App. 391, 394, 884 P.2d 1360 (1994). This right is

violated if a delay is “purposeful or oppressive.” Pollard v. United States, 352 U.S. 354,

361, 77 S. Ct. 481, 1 L. Ed. 2d 393 (1957); State v. Johnson, 100 Wn.2d 607, 629, 674

P.2d 145 (1983). Whether a delay is purposeful or oppressive is determined by balancing

(1) the length of the delay, (2) the reason for the delay, (3) the defendant’s assertion of

the right, and (4) the extent of prejudice. Barker v. Wingo, 407 U.S. 514, 530, 92 S. Ct.

2182, 33 L. Ed. 2d 101 (1972); Johnson, 100 Wn.2d at 629. This test, derived from

speedy trial analysis, calls for courts to make the intensity of their scrutiny proportional

to the length of the delay; “the longer the . . . delay, the closer a court should scrutinize

the circumstances surrounding the delay.” State v. Iniguez, 167 Wn.2d 273, 293, 217



                                               3
No. 37034-8-III
State v. Lamberton


P.3d 768 (2009). Delays of 8 to 12 months seldom present a constitutional question. Id

at 291-293.

       By statute, sentencing must be conducted within 40 days of a conviction, though

this time may be extended for good cause. RCW 9.94A.500; CrR 7.1(a)(1). The trial

court has broad discretion to determine whether good cause exists. State v. Alltus, 10

Wn. App. 2d 193, 200, 447 P.3d 572 (2019). The same factors for determining whether a

delay is purposeful or oppressive guide us in determining whether there was good cause

for delay. Ellis, 76 Wn. App. at 395.

       The challenge to the statutory time for sentencing is without merit. The initial

sentencing hearing of May 20 was 49 days after the guilty plea. The record does not

indicate any objection to the original sentencing date. Mr. Lamberton also withdrew the

objection five days later when his choice was to go to immediate sentencing based only

on an evaluation that the trial court had found lacking. The entire purpose of the original

sentencing date and the continuance was for the defendant’s benefit. He understandably

waived his statutory right.

       Review of the Wingo factors shows that the constitutional challenge does not fare

any better. The delay in this case was far shorter than previous delays found purposeful

and oppressive. E.g., Ellis, 76 Wn. App. at 395 (delay of two years was oppressive).

Washington courts have also accepted markedly longer delays. E.g. Johnson, 100 Wn.2d

at 630 (delay of 13 months, “while long and not to be encouraged, was not outrageous”).

                                             4
No. 37034-8-III
State v. Lamberton


It is doubtful that the period of time between guilty plea and sentencing even implicates

the constitutional right to speedy sentencing. Assuming that the delay was sufficiently

long to even permit review of this issue, the first factor does not favor the claim.

       Likewise, the second Wingo factor, the defendant’s assertion of his right, does not

aid Mr. Lamberton. While he initially objected to a delay for a second evaluation, he

consented once it was clear the burden of paying for a second assessment would not fall

to him. Also, when given the option to proceed directly to sentencing on May 28, the

defendant opted to agree to the continuance for the second opinion. This factor, too, does

not suggest that a constitutional violation occurred.

       The final factors are the reason for the delay and any prejudice to the defendant.

The delay allowed the court to gather more information before a decision. The hearings

held between his change of plea and sentencing demonstrate that the court was not

seeking to avoid an outcome or punish the defendant. Again, when the court offered to

sentence him earlier, the defendant surmised sentencing before a second evaluation

would not benefit him. The delay was for good cause and the defendant was not

prejudiced. Neither of these factors suggest error.

       In sum, none of the four factors balance in the defendant’s favor. The court did

not violate the defendant’s right to speedy sentencing.




                                              5
No. 37034-8-III
State v. Lamberton


       Discretion To Impose SSOSA

       The decision whether to impose a SSOSA is reviewed for abuse of discretion.

State v. Adamy, 151 Wn. App. 583, 587, 213 P.3d 627 (2009). An abuse of discretion

occurs when a decision is manifestly unreasonable or based on untenable grounds. Id. A

decision is made on untenable grounds if the court applies the wrong legal standard. Id.

A court also abuses its discretion in sentencing if it categorically refuses a particular

sentence. State v. Osman, 157 Wn.2d 474, 482, 139 P.3d 334 (2006). It is also

impermissible to deny a sentencing alternative on the basis of race, sex, or religion. Id at

482 n.8.

       RCW 9.94A.670(4) calls for courts to consider six factors when considering a

SSOSA: (1) whether the community will benefit, (2) whether the alternative is too lenient

in light of the offense, (3) whether there are additional victims outside this particular

offense, (4) the offender’s amenability to treatment, (5) the offender’s future risk, and (6)

the victim’s opinion. The statute directs the court to give great weight to the victim’s

opinion in particular, and enter written findings if it grants a SSOSA over the victim’s

objection. RCW 9.94A.670(4).

       The court in this case considered all six of these factors, walking through each

factor on the record. The court was particularly concerned about leniency in light of the

circumstances—the victim being an adopted child—and whether Lamberton might

reoffend in light of some of his equivocal answers to the evaluators’ questions. The court

                                              6
No. 37034-8-III
State v. Lamberton


expressed concern that the victim’s primary wish was not actually to grant a lenient

alternative sentence, but, rather, to avoid further traumatic court proceedings. The court

also laid out additional facts weighing against amenability to treatment: the defendant

was highly educated, had engaged in long-term manipulation, and continued to place

some amount of blame on the victim.

       The trial court did not hastily or categorically refuse to consider the SSOSA. It

went to great lengths to gather all of the information it could. It reviewed each statutory

factor on the record, discussing the facts that went with each factor. There also is no

evidence that the court rejected the SSOSA on an impermissible basis such as race, sex,

or religion. The court was not bound to accept the opinion of an evaluator and was not

strictly bound by the victim’s agreement with a SSOSA. The court stayed well within its

discretion in denying the SSOSA.

       Appearance of fairness

       Lastly, the appellant argues that the trial court sought a second evaluation merely

to bolster preconceived notions of the defendant and his fitness for a SSOSA, thus

violating the appearance of fairness doctrine. Because there was no motion for recusal at

trial and this issue is raised only on appeal, we disagree.

       Under the appearance of fairness doctrine, appellate courts ask whether a reasonably

prudent, disinterested observer would conclude the proceeding was fair, impartial, and

neutral. State v. Solis-Diaz, 187 Wn.2d 535, 540, 387 P.3d 703 (2017). It is an objective

                                              7
No. 37034-8-III
State v. Lamberton


test that assumes the observer understands all relevant facts. Id. The party asserting a

violation has the burden of showing either actual or potential bias. Id. The appearance of

fairness doctrine is not a constitutional claim, and generally cannot be raised for the first

time on appeal. State v. Blizzard, 195 Wn. App. 717, 725, 381 P.3d 1241 (2016).

       Here the appellant did not request recusal or preserve an objection against the

court’s fairness. But even if the appellant had done so, the record does not reflect the

predetermination the appellant suggests. The trial court did not reveal any inclination to

grant or deny a SSOSA before requesting the second evaluation. Rather, the trial court

outlined its concern with specific parts of the first evaluation and why they led him to

order a second evaluation. The court was not bound to accept the plea agreement or the

recommendations of the evaluators. Mere disagreement does not reveal prejudice or a

lack of impartiality.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                               _________________________________
                                                       Korsmo, J.P.T.
WE CONCUR:


_________________________________              _________________________________
      Fearing, J.                                      Pennell, C.J.

                                              8